Tina was a Ml filed by the complainants to set aside and cancel certain bonds and mortgages given fey their testator to colonel Fivers, the defendants’ testator. They purported to fee absolute, but It was Insisted for the com-pMnamts, that they were really given to counter secure colonel Elvers against certain debts, in which he was security for complainants’ testator. '
The defendants denied any knowledge of these bonds and mortgages being given as counter securities, and Insisted upon them as absolute debts due to Ms estate.
Ora full examination the court was satisfied, from clear and indisputable evidence, founded partly on concurrent facts, proved by witnesses, and partly ora colonel Rivers’s owe declarations, that part of these bonds and mortgages, though apparently absolute, were given by Mr. Barrel to colonel Rivers as counter security, and accordingly decreed, that on the bond to Mr. Burrows (which was given by Darrell for a house, and to which Rivers was security,) feeing discharged by Darrel’s executors, the bond and mortgage (from Darrel to Rivers) should fee delivered up and cancelled, arad satisfaction entered thereon.
But there being no sufficient proof that the other bonds arad mortgages from Barrel! to Rivers were counter sect?.» *156rities, the court refused to decree them to he given up, „ and left them to be paid by Darrell’s executors.
E. Rutledge for complainant, — C. C. Pinckney for defendant.